United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3719
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Shawn Christopher Hatfield

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                           Submitted: September 5, 2017
                             Filed: September 8, 2017
                                  [Unpublished]

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Shawn Hatfield directly appeals the sentence the district court1 imposed after
he pled guilty to drug and money-laundering offenses, pursuant to a plea agreement
that contained an appeal waiver. His counsel has moved for leave to withdraw, and

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), essentially arguing
that the district court imposed an unreasonable sentence.

       Upon careful review, we conclude that the waiver is valid and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into plea agreement and waiver,
and enforcing waiver would not result in miscarriage of justice). Having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues outside the scope of the appeal waiver. Accordingly,
we dismiss this appeal, and we grant counsel leave to withdraw.
                        ______________________________




                                         -2-